                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

MARQUAVIOUS CONLEY,                   )
                                      )
          Plaintiff,                  )
                                      )
     v.                               )                       CV 118-189
                                      )
SCOTT WILKES, Warden; CLIFFORD        )
BROWN, Unit Manager; and OFFICER      )
ROBINSON,                             )
                                      )
          Defendants.                 )
                                 __________

                                            ORDER
                                           __________

       Plaintiff, an inmate at Augusta State Medical Prison (“ASMP”) in Grovetown,

Georgia, is proceeding pro se and in forma pauperis (“IFP”) in this case filed pursuant to 42

U.S.C. § 1983. Because he is proceeding IFP, Plaintiff’s amended complaint must be screened

to protect potential defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-

Amin v. Donald, 165 F. App’x 733, 736 (11th Cir. 2006).

I.     SCREENING OF THE AMENDED COMPLAINT

       Plaintiff names as Defendants: (1) Scott Wilkes, Warden; (2) Clifford Brown, Unit

Manager; and (3) Officer Robinson. (Doc. no. 14, p. 2.) Taking all of Plaintiff’s allegations as

true, as the Court must for purposes of the present screening, the facts are as follows.

       On November 6, 2017, Plaintiff was at the Crisis Special Unit (“CSU”) at ASMP. (Id. at

5.) Around 8:00 a.m., Plaintiff was verbally threatened through his cell door by an unknown

inmate (“unit worker”) working in the CSU. (Id.) The unit worker told Plaintiff he was going to
kill him the first chance he got. (Id.) After being threatened, Plaintiff immediately went to his

cell door to inform Officer Robinson. (Id. at 12.) Plaintiff shouted for Officer Robinson, which

prompted the unit worker to come back to Plaintiff’s cell and call him a snitch. (Id.) Plaintiff

then asked the unit worker to leave him alone. (Id.) While speaking to the unit worker, Plaintiff

noticed Officer Robinson looking in his direction, and when Officer Robinson and Plaintiff made

eye contact, Officer Robinson immediately looked away and disregarded Plaintiff’s shouts for

help. (Id.) The unit worker then walked away. (Id.)

       A little while later, Officer Robinson came to Plaintiff’s cell and asked if he wanted to

see the doctor. (Id.) At this time, Plaintiff told Officer Robinson about the threats made by the

unit worker. (Id.) Plaintiff begged Officer Robinson to tell Unit Manager Clifford Brown and

Chief of Security Captain Collier about the threats. (Id.) Officer Robinson said he would. (Id.)

Plaintiff next asked to not leave his cell until his life was not in danger, to which Officer

Robinson did not respond and walked away. (Id.)

       Soon after this, Officer Robinson returned, placed Plaintiff in handcuffs, and escorted

him out of his cell. (Id. at 13.) While being handcuffed, Plaintiff asked where the unit worker

was and if anything had been done about the threats. (Id.) Officer Robinson told Plaintiff not to

worry and that he was ok. (Id.) Officer Robinson escorted Plaintiff to the doctor and left

Plaintiff alone to wait with his hands still cuffed. (Id.) At this time, Plaintiff was approached by

the unit worker. (Id.) The unit worker told Plaintiff he should kill him now, but he walked off.

(Id.) Then, Officer Robinson returned and took Plaintiff to the nurse to check his vital signs.

(Id.) Plaintiff informed Officer Robinson about what the unit worker said, which Officer

Robinson replied “you ain’t [sic] hurt yet, you’ll be ok.” (Id. at 14.) Officer Robinson also said

he spoke to Unit Manager Brown who said he would handle it. (Id.)

                                                 2
       While being escorted back to his cell by Officer Robinson, Plaintiff was attacked by the

unit worker. (Id.) During the attack, Officer Robinson ran away and left Plaintiff alone. (Id.)

Plaintiff was stabbed fifteen times. (Id.) Eventually, a nurse came to Plaintiff’s aid and tried to

pull the unit worker off Plaintiff by hitting the unit worker with a chair. (Id.) About eight

minutes later, Officer Robinson came back and, along with the nurse, removed the unit worker

from Plaintiff. (Id.) Also arriving with Officer Robinson, the Corrections Emergency Response

Team (“CERT”) removed the unit worker from the area. (Id.)

       After the attack, Plaintiff overheard Unit Manager Brown tell Warden Wilkes he was

notified of the threat but he did not think of it as serious. (Id. at 15.) Plaintiff was taken to the

local hospital for treatment of his wounds. (Id.) In addition to multiple stab wounds receiving

stitches, Plaintiff suffered from a broken nose and collar bone. (Id.) After two months of

treatment, Plaintiff’s stitches were removed, and he has not received any follow up treatment.

(Id.) Plaintiff also suffers from emotional distress and nightmares from the attack. (Id.)

       Plaintiff alleges all Defendants were deliberately indifferent to his safety. He seeks a

declaratory judgment that his Constitutional rights were violated based on the facts as he alleges

them, $100,000 in compensatory damages from each Defendant, an additional $50,000 in

compensatory damages from Warden Wilkes and Officer Robinson, $25,000 in punitive

damages from Officer Robinson and Unit Manager Brown, and $15,000 in punitive damages

from Warden Wilkes. (Id. at 18.)

       Liberally construing Plaintiff’s allegations in his favor and granting him the benefit of all

reasonable inferences to be derived from the facts alleged, the Court finds Plaintiff has arguably

stated a viable Eighth Amendment deliberate indifference claim against Officer Robinson and

Unit Manager Clifford Brown. See Farmer v. Brennan, 511 U.S. 824, 834-39 (1994) (“A

                                                 3
prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an inmate

violates the Eighth Amendment.”). Accordingly, process shall issue as to Officer Robinson

and Unit Manager Brown.         In a companion Report and Recommendation, the Court

recommends dismissal of Defendant Warden Wilkes and Plaintiff’s claim against Officer

Robinson for deliberate indifference by failing to intervene in an inmate-on-inmate assault.

II.    INSTRUCTIONS

       IT IS HEREBY ORDERED that service of process shall be effected on Officer

Robinson and Unit Manager Clifford Brown. The United States Marshal shall mail a copy of the

amended complaint, (doc. no. 14), and this Order by first-class mail and request that the

defendants waive formal service of the summons. Fed. R. Civ. P. 4(d). Individual defendants

have a duty to avoid unnecessary costs of serving the summons, and if a defendant fails to

comply with the request for waiver, the defendant must bear the costs of personal service unless

good cause can be shown for failure to return the waiver. Fed. R. Civ. P. 4(d)(2). A defendant

whose return of the waiver is timely does not have to answer the complaint until sixty days after

the date the Marshal mails the request for waiver. Fed. R. Civ. P. 4(d)(3). However, service

must be effected within ninety days of the date of this Order, and the failure to do so may result

in the dismissal of any unserved defendant or the entire case. Fed. R. Civ. P. 4(m). Plaintiff is

responsible for providing sufficient information for the Marshal to identify and locate the

defendant to effect service.

       IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants, or upon their

defense attorney if appearance has been entered by counsel, a copy of every further pleading or

other document submitted to the Court. Plaintiff shall include with the papers to be filed a

certificate stating the date a true and correct copy of any document was mailed to the defendants

                                                4
or their counsel. Fed. R. Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting

forth the name of the court, the title of the action, and the file number. Fed. R. Civ. P. 10(a).

Any paper received by a District Judge or Magistrate Judge that has not been properly filed with

the Clerk of Court or that fails to include a caption or certificate of service will be returned.

       It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by

Defendants. Upon being given at least five days notice of the scheduled deposition date, Plaintiff

shall appear and permit his deposition to be taken and shall answer, under oath and solemn

affirmation, any question that seeks information relevant to the subject matter of the pending

action. Failing to answer questions at the deposition or giving evasive or incomplete responses

to questions will not be tolerated and may subject Plaintiff to severe sanctions, including

dismissal of this case.     Defendants shall ensure that Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules.

       While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

       Plaintiff must pursue this case; if Plaintiff does not press the case forward, the Court may

dismiss it for want of prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain

facts and information about the case from the defendants, Plaintiff must initiate discovery. See

generally Fed. R. Civ. P. 26 through 37 (containing the rules governing discovery and providing

for the basic methods of discovery). Plaintiff should begin discovery promptly and complete it

within four months after the filing of the first answer of a defendant named in the complaint

screened herein.



                                                   5
        Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court; exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, he should first contact the attorney for the

defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

his response to the motion within fourteen days of its service. “Failure to respond shall indicate

that there is no opposition to a motion.” Loc. R. 7.5. Therefore, if Plaintiff fails to respond to a

motion to dismiss, the Court will assume that there is no opposition to the defendant’s motion

and grant the dismissal.

        A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by an

opposition statement. Should a defendant file a motion for summary judgment, Plaintiff is

                                                 6
advised that he will have the burden of establishing the existence of a genuine issue as to any

material fact in this case.    That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should a defendant’s motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest the

defendant’s statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine issue for trial, the consequences are these: any

factual assertions made in the defendant’s affidavits will be accepted as true and summary

judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 28th day of March, 2019, at Augusta, Georgia.




                                                 7
